Name: 2004/649/EC: Council Decision of 24 May 2004 appointing two United Kingdom members and five United Kingdom alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2004-09-23; 2006-05-30

 23.9.2004 EN Official Journal of the European Union L 298/20 COUNCIL DECISION of 24 May 2004 appointing two United Kingdom members and five United Kingdom alternate members of the Committee of the Regions (2004/649/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the United Kingdom Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions (1). (2) The seat of a member of the Committee of the Regions has become vacant following the expiry of the mandate of Mrs Christine MAY, of which the Council was notified on 24 July 2003, the seats of three alternate members of the Committee of the Regions have become vacant following expiry of the mandates of Mrs Diane BUNYAN, Mr Hugh HALCRO-JOHNSTON and Mrs Irene McGUGAN, of which the Council was notified on 24 July 2003; a members seat has become vacant following the resignation of Mrs Irene OLDFATHER, of which the Council was notified on 5 May 2004 and two alternate members seats have become vacant following the nomination of Mr Jack McCONNELL and Mr Corrie McCHORD as full members, HAS DECIDED AS FOLLOWS: Sole Article (a) 1. Mr Jack McCONNELL First Minister, Scottish Parliament is hereby appointed a member of the Committee of the Regions in place of Mrs Irene OLDFATHER 2. Mr Corrie McCHORD Leader of Stirling Council is hereby appointed a member of the Committee of the Regions in place of Mrs Christine MAY (b) 1. Mrs Helen HOLLAND Bristol City Council is hereby appointed an alternate member of the Committee of the Regions in place of Mrs Diane BUNYAN 2. Ms Nicola STURGEON Scottish Parliament is hereby appointed an alternate member of the Committee of the Regions in place of Mrs Irene McGUGAN 3. Mr Jim McCABE North Lanarkshire Council is hereby appointed an alternate member of the Committee of the Regions in place of Mr Corrie McCHORD 4. Mr Andrew CAMPBELL Leader of Dumfries and Galloway Council is hereby appointed an alternate member of the Committee of the Regions in place of Mr Hugh HALCRO-JOHNSTON 5. Mrs Irene OLDFATHER Scottish Parliament is hereby appointed an alternate member of the Committee of the Regions in place of Mr Jack McCONNELL for the remainder of their terms of office, which end on 25 January 2006. Done at Brussels, 24 May 2004. For the Council The President D. AHERN (1) OJ L 24, 26.1.2002, p. 38.